DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s drawing amendment has overcome the drawing objection and is therefore withdrawn.
Applicant’s amendment has overcome all claim objections and they are therefore withdrawn.
Applicant’s amendment has distinguished over 112(b) rejections and they are therefore withdrawn.
Applicant’s amendment to claim 1 has incorporated allowable subject matter and is therefore allowable.
Applicant’s amendment to claim 11 putting claim into independent form has made the claim allowable.
Amendment to claim 12 has addressed the claim objections and therefore the claim is allowable.
Allowable Subject Matter
Claims 1-4, 6-7, 9, and 11-20 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to teach a flap switch located within a pipe inside a make-up air unit as claimed in claim 1. Prior art of record fails to teach a make-up air unit with a power cable for a fan and flow sensor / flap switch being the only cable extending into the housing as claimed in claims 11 and 12. Prior art of record teaches a plurality of other sensors connected to an external controller and therefore will have a plurality of cables unlike the applicant's claimed arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762